Citation Nr: 0733901	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  00-22 441	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to March 2, 
2004.

Entitlement to a disability rating in excess of 70 percent 
for PTSD from March 2, 2004.

Entitlement to an effective date earlier than March 2, 2004, 
for the grant of a total disability rating based upon 
individual unemployability due to service connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to December 
1977, including service in Vietnam from August 1970 to June 
1971.  

This appeal arises from an application for a total disability 
rating for compensation based upon individual unemployability 
due to service connected disability which the veteran filed 
in July 2000.  The RO reviewed this claim in August 2000, and 
adjudicated entitlement to a disability rating in excess of 
50 percent for PTSD at the same time, denying both claims.  
The veteran perfected a timely appeal as to both denials.  

The Board of Veterans' Appeals (Board) initially reviewed 
this matter in June 2001, when it issued a decision denying a 
disability rating in excess of 50 percent and denying a total 
disability rating based upon individual unemployability due 
to service connected disability.  Thereafter, the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2001 Order, the 
Court vacated the Board's decision and remanded the appeal, 
consistent with an August 2001 Motion for Remand and to Stay 
Proceedings filed by the Secretary of VA.  

Thereafter, the Board remanded the appeal to the RO, 
directing that additional VA records be obtained, and that 
the RO again review the claims.  In a May 2004 rating 
decision and supplemental statement of the case, the RO 
determined that the veteran was entitled to an increased 
evaluation for PTSD, at 70 percent, effective from March 2, 
2004.  The RO also granted a total disability rating based 
upon individual unemployability as of March 2, 2004.  Because 
a claimant is generally presumed to be seeking the maximum 
evaluation, and this was not a complete grant of the benefits 
sought on appeal, the matter was again returned to the Board 
for its appellate review.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board again remanded the appeal in October 2004 
for additional evidentiary development.  Such development 
having been accomplished, the appeal is once again before the 
Board for appellate review.

The issue of entitlement to an effective date earlier than 
March 2, 2004, for the grant of a total disability rating 
based upon individual unemployability due to service 
connected disability s addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 2000 until September 2001, the evidence 
reflects the veteran had occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships due to PTSD.

2.  After September 2001, the evidence reflects the veteran 
had occupational and social impairment, with symptoms 
including suicidal ideation, due to PTSD.  

3.  At no time during the appeal period was the veteran 
totally occupationally and socially impaired due to PTSD.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 50 percent for PTSD is 
not warranted for the time period from July 2000 until 
September 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  A 70 percent disability rating is warranted for PTSD 
subsequent to September 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2007).

3.  A disability rating in excess of 70 percent for PTSD is 
not warranted subsequent to September 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in an August 1992 
rating decision, effective as of March 1992, reflecting the 
date that the veteran's claim for that benefit was received.  
The veteran contends that higher disability ratings should be 
assigned for his PTSD:  higher than 50 percent prior to March 
2, 2004, and higher than 70 percent after March 2, 2004.  

The current effective date of March 2, 2004, represents the 
date of a VA mental health outpatient treatment note, in 
which the veteran reported having suicidal ideation.  Based 
upon this statement, the RO granted a 70 percent disability 
rating for PTSD.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a March 
2004 letter.  Although this letter did not explicitly inform 
him to submit any evidence in his possession, this 
instruction is implicit within the letter.  Furthermore, the 
subsequent October 2004 Board remand instructed the RO to 
request that the veteran identify "any other outstanding 
mental health treatment records, that he would like to have 
VA consider in support of his appeal."  (p. 3) 

The veteran was informed of the reasons his particular 
ratings and effective dates were assigned in the body of the 
May 2004 rating decision granting the benefits which are 
currently in force.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO provided the veteran with 
the substance of the regulation pertaining to the VA's duties 
to notify and assist in the May 2004 Supplemental Statement 
of the Case.  Accordingly, the Board considers VA's notice 
requirements to have been met.  

Following the Court remand and two Board remands, the record 
on appeal contains comprehensive VA in patient and outpatient 
treatment reports, relevant private medical records, and 
written statements from various friends and relatives of the 
veteran.  In addition, the veteran himself has submitted 
several lengthy written statements in support of his claims.  
No outstanding records have been identified.  Thus, the Board 
considers that the VA's duty to assist requirements have been 
met.

In this regard, the Board notes that in August 2007 written 
argument, the veteran's representative argued that the RO has 
failed to comply with the Board's October 2004 remand.  
However, closer review reveals that the representative does 
not identify any particular failure to comply with the 
remand, but rather argues that a VA examination report was 
misinterpreted by the RO.  As a difference in interpretation 
is not at all analogous to a failure to fulfill the remand 
instructions, the Board finds that the representative has not 
made a persuasive argument that an additional remand is 
warranted under the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).  



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the governing regulatory rating criteria, PTSD, along 
with other anxiety disorders, is rated under a "General 
Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In pertinent part, the regulation 
provides:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Other related regulations provide that when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  However, when evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

As noted above, the RO granted a 70 percent disability rating 
for PTSD effective as of March 2, 2004, the date of a VA 
mental health outpatient treatment note, in which the veteran 
reported having suicidal ideation.  However, review of the 
evidence of record reveals that the veteran actually 
attempted to commit suicide in September 2001, when he 
ingested excessive dosages of several prescription 
medications and granules of fly bait.  He was hospitalized 
for a week to include psychiatric stabilization and substance 
abuse treatment.  When he was discharged from the hospital, 
the diagnoses included PTSD, mixed substance abuse, 
depressive disorder, and chronic back pain.  It was noted 
that he was disabled from working due to back pain.  The 
Global Assessment of Functioning Score (GAF) assigned was 50.

Outpatient treatment reports dated after 2001 reflect 
diagnoses of PTSD, depression, and schizoaffective disorder, 
in addition to a history of polysubstance abuse.  These 
reports reflect that the veteran was taking prescription 
medication for psychiatric symptoms and was also 
participating in group therapy.  He continues to engage in 
some substance abuse, as well.  Treatment and examination 
reports throughout the appeal period reflect GAF Scores 
between 50 and 55, representing moderate to serious symptoms 
with moderate to serious impairment in social, occupational, 
or school functioning.  

The report of a March 2007 VA examination shows that the 
veteran continues to have multiple mental health problems, 
including PTSD and major depression.  The examiner explained 
that he could not medically separate impairment caused by 
PTSD from impairment caused by other mental disorders, to 
include the on-going substance abuse, without resort to 
speculation, as the veteran's mental problems were 
interrelated and complicated by his substance abuse.  

Based upon this evidence, the Board finds that a 70 percent 
disability rating for PTSD is warranted from September 2001, 
as the evidence reflects that he manifested occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms including  suicidal ideation, and other 
dysfunctional indicia more compatible with the criteria for a 
70 percent disability rating.  There is no evidence 
indicating that a 70 percent rating was warranted prior to 
this point, however.  

Additionally, the evidence does not support a disability 
rating higher than 70 percent at any point during the appeal 
period, as the veteran did not manifest gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, his own occupation, 
or his own name at any point from July 2000 onwards.  In this 
regard, we note that although he did attempt to hurt himself 
during the suicide attempt, this single attempt, although 
representing serious psychiatric symptomatology, cannot be 
viewed as representing a persistent danger, as would be 
required for the assignment of a 100 percent schedular 
disability rating.  This conclusion is consistent with the 
assignment of GAF scores between 50 and 55 throughout the 
time period at issue, as greater impairment from PTSD would 
likely have resulted in lower GAF scores, reflecting overall 
functioning.

In the veteran's written contentions, he focuses upon how 
difficult it was for him to quit his heroin habit, which he 
blames upon the military.  This contention is not directly 
responsive to the question at issue, as it does not address 
what the appropriate disability rating for PTSD should have 
been during the appeal period, from 2000 until the present.  
However, with regard to his substance abuse problems in 
general, we note that governing law precludes the payment of 
VA compensation for disability which is the "result of the 
person's own willful misconduct or abuse of alcohol or 
drugs."  38 U.S.C.A. § 1110.  

In this decision, the Board has attempted to assign the most 
accurate disability ratings reflecting the veteran's service-
connected mental health impairment.  The evidence is clear 
that he has multiple problems, only one of which, PTSD, is 
service-connected.  However, in light of the March 2007 VA 
examiner's explanation as to the impossibility of separately 
identifying impairment arising from each, the Board has 
awarded a higher disability rating based upon all the 
psychiatric symptomatology shown in the record.  We have 
concluded, however, that the veteran's overall level of 
psychiatric impairment does not rise to the level of a 
100 percent disability rating and we must therefore deny a 
schedular disability rating greater than 70 percent for any 
portion of the appeal period.  

The preponderance of the evidence is therefore against the 
assignment of a disability rating in excess of 50 percent for 
PTSD from July 2000 until September 2001.  He is entitled to 
an increased disability rating of 70 percent as of September 
2001, however.  The preponderance of the evidence is against 
the assignment of a disability rating in excess of 70 percent 
for PTSD throughout the time period at issue.


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied for the time period from July 2000 until September 
2001.

A 70 percent disability rating is granted for PTSD from 
September 2001 until the present, subject to the laws and 
regulations governing the award of monetary benefits.

A disability rating in excess of 70 percent for PTSD is 
denied from September 2001 onward.  


REMAND

Service connection is in effect for PTSD, rated as 70 percent 
disabling, and for residuals of a fracture of the right 5th 
finger, rated as noncompensably disabling.  The combined 
disability rating is 70 percent; however, a total disability 
rating based upon individual unemployability due to service-
connected disability has been in effect since March 2, 2004, 
although the veteran filed a claim for the benefit in July 
2000.  He now asserts that unemployability benefits should 
have been awarded at an earlier point in time, as he was not, 
in fact, employed throughout the time frame at issue.

The current effective date of March 2, 2004, represents the 
date of a VA mental health outpatient treatment note, in 
which the veteran reported having suicidal ideation.  Based 
upon this statement, the RO granted a 70 percent disability 
rating for PTSD and awarded a total disability rating based 
upon unemployability effective the same date, as the 
70 percent award met the schedular rating criteria set forth 
in 38 C.F.R. § 4.16.  

Disability compensation will be awarded effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the award 
will be effective the date of the receipt of the claim for 
that benefit.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

Because the RO explicitly based the grant of a total 
disability rating upon the schedular provisions of 38 C.F.R. 
§ 4.16, the Board's grant of an earlier effective date for 
the 70 percent schedular disability rating alters the 
adjudicative situation to the extent that a de novo review on 
the part of the agency of original jurisdiction is required 
to protect the veteran's due process rights.  Before the 
Board may address an issue not considered by the RO, it must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and if not, whether he has been 
prejudiced by being denied those opportunities.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, a remand 
is required for the RO to address whether an earlier 
effective date for the award of a total disability rating 
based upon individual unemployability due to service 
connected disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.

2.  The RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


